Citation Nr: 1824721	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for hypertension (HTN), including as due to exposure to herbicide agents.  

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for a bone conditions, including as secondary to service-connected disability.  

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability.  

6.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected disability.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.  

10.  Entitlement to service connection for a neck disability, including numbness, including as secondary to service-connected disability.  

11.  Entitlement to service connection for headaches, including as due to exposure to herbicide agents and as secondary to service-connected disability.  

12.  Entitlement to service connection for peripheral neuropathy (PN) of the right upper extremity, including as due to exposure to herbicide agents and as secondary to service-connected disability.  

13.  Entitlement to service connection for PN of the left upper extremity, including as due to exposure to herbicide agents and as secondary to service-connected disability.  

14.  Entitlement to service connection for PN of the right lower extremity, including as due to exposure to herbicide agents and as secondary to service-connected disability.  

15.  Entitlement to service connection for the left lower extremity, including as due to exposure to herbicide agents and as secondary to service-connected disability.  

16.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2013, December 2014, and June 2015 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

Although the RO has as yet not adjudicated the issue of entitlement to a TDIU submitted in March 2014, the issue is "part and parcel" of the Veteran's increased rating claim currently on appeal, and the Board will proceed with adjudication of the Veteran's TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a right ankle disability, a bone condition, a right hip disability, bilateral knee disability, bilateral hearing loss, tinnitus, low back disability, neck disability, headaches, PN of upper and lower extremities, as well as entitlement to an initial increased disability rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record supports that the Veteran's currently diagnosed sleep apnea is proximately caused by and/or aggravated by his service-connected PTSD.  

2.  The Veteran's HTN did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein, including any exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for HTN are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his attorney has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").
Although the Veteran was not provided with a VA examination with regard to his claim for HTN, one was not required in this case because there is no evidence of this disability during military service and there is no evidence, other than the Veteran's statements, indicating an association between the Veteran's currently diagnosed HTN and his military service, including any exposure to herbicide agents therein.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In the absence of any evidence indicating an association between HTN and the Veteran's service, the Veteran's statements alone are insufficient to trigger VA's duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

There have been no other issues raised regarding the duty to assist.  Scott, 789 F.3d at 1381; Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Legal Criteria and Analysis

The Veteran and his attorney contend that his currently diagnosed sleep apnea either had its onset in service or is proximately due to or aggravated by his service-connected PTSD.  He further contends that his diagnosed HTN either had its onset in service or is otherwise related to his service and should be service-connected.  Although not specifically stated, it appears he believes his HTN is the result of his exposure to herbicide agents during his service in Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including cardiovascular-renal disease and HTN, which manifest to a degree of 10 percent within one year from the date of termination of such service, shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (establishing service connection based on a continuity of symptomatology only applies to chronic conditions under 38 C.F.R. § 3.309(a)).  

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  

Once a veteran's exposure to an herbicide agent, such as Agent Orange, during active service is established, certain specific diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service, and there is no affirmative evidence to the contrary.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 U.S.C. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii).  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service personnel records show he was stationed in the Republic of Vietnam from August 1965 to August 1966 and is therefore presumed to have been exposed to herbicide agents.  

Sleep Apnea

Service treatment records show no relevant complaints, findings, treatment or diagnoses for sleep apnea or any sleep disturbance.  

Post-service private treatment records show the Veteran underwent a sleep study in September 2012 which showed the presence of severe obstructive sleep apnea.  

The June 2013 rating decision awarded service connection for PTSD.

In a November 2015 private medical physician's opinion, after reviewing the Veteran's claims file and additional medical records, the physician opined that the Veteran's sleep disorder breathing (one form of his sleep apnea) was caused by his service-connected PTSD.  The physician noted that data from several sleep studies conducted by the U.S. Army and VA, show a very close and high probability relationship between PTSD and sleep apneas as to leave it more probable than not that any individual with combat-related PTSD would have this form of sleep apnea due to military service events.  The physician noted that the Veteran's mild obesity was the only other significant risk factor for his sleep apnea, but did not appear to have any significant role in causation.  The physician further provided citations to the relevant studies discussed in the opinion.  

A June 2017 VA examination report provided a diagnosis of obstructive sleep apnea.  The examiner opined that the Veteran's weight and anatomy (crowded pharynx and a recessed small jaw) were more likely the cause of his obstructive sleep apnea than his PTSD.  The examiner stated there were no studies showing the cause and effect between sleep apnea and PTSD and the few studies that had been done only suggested that there might be an association, and that it would further be speculation to say that PTSD worsens apnea based on these available studies.  

In February 2018, the same private physician who provided the November 2015 opinion, responded to the June 2017 VA examiner's opinion, noting that it was difficult to make a more specific response as the VA examiner did not indicate what studies were being referred to in the June 2017 opinion.  The private physician noted that the Veteran's earlier treatment records and the sleep studies did not indicate whether he had a recessed, hypoplastic jaw as noted by the VA examiner.  In any event, the physician again noted that the studies he cited to in the earlier opinion showed a very high probability of occurrence of obstructive sleep apnea in a specific PTSD population post-combat service, and a clear causal nexus.  The physician indicated that there was every basis to conclude that the Veteran's PTSD could cause, or if not cause, worsen, his obstructive sleep apnea.  

The Board finds the private physician's opinion that the Veteran's service-connected PTSD either proximately caused or aggravated his diagnosed sleep apnea particularly probative because of the extensive rationale provided for the opinion, including a specific review of the Veteran's medical records and reference to several specifically cited scientific studies.  The Board further finds the VA examiner's opinion less probative as it was not supported by adequate rationale.  

Accordingly, the Board finds that the evidence of record supports a finding that the Veteran's currently diagnosed sleep apnea is the proximate result of or is aggravated by his service-connected PTSD.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310.  Thus, the Board resolves any reasonable doubt in favor of the Veteran and finds that entitlement to service connection for sleep apnea is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

HTN

Initially, the evidence reflects that during the course of the appeal the Veteran had a diagnosis of HTN as early as February 2005.  Thus, the Veteran has a current disability and the first element of service connection is met.  

There is no evidence that HTN was present during the Veteran's service or manifest to a compensable degree within one year of separation.  Service treatment records are negative for any relevant complaints and his August 1966 separation examination report shows that clinical evaluation of his heart was normal and his blood pressure was 120/70 at that time.  Rather, although elevated blood pressure levels were specifically noted in March 2000 and May 2003, the earliest evidence of HTN being diagnosed is in February 2005, 39 years after service.  Thus, presumptive service connection is not warranted for the Veteran's HTN as a chronic disease.  

Likewise, although the Veteran served in Vietnam from August 1965 to August 1966 and is presumed to have been exposed to herbicide agents during his service, because HTN is not included, and specifically excluded, in the list of diseases entitled to presumptive service connection based on exposure to herbicide agents, service connection cannot be granted on a presumptive basis.  Although the Veteran appears to have contended his HTN is related to herbicide agent exposure, he has not provided any competent evidence indicating a relationship between HTN and herbicide agent exposure.  

As noted previously, post-service VA and private records show the earliest recorded evidence of diagnosed HTN is in February 2005, 39 years after his separation from service.  This weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  
There is no competent medical evidence or opinion that the Veteran's current HTN is related to service or any incident therein, to include his presumed exposure to herbicide agents.  Neither the Veteran nor his attorney has submitted any such opinion.  

The Board acknowledges the Veteran's sincere assertions that his current HTN had its onset in service or his belief that it is the result of his inservice exposure to herbicide agents during his service in Vietnam.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical opinions as to a link to service or exposure to herbicide agents.  Thus, the Veteran's written statements regarding any link to service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed HTN either had its onset in service or is otherwise related to service, or any incident therein including his presumed exposure to herbicide agents.  Accordingly, the appeal in the matter must be denied.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.309.  


ORDER

Service connection for sleep apnea is granted.  

Service connection for HTN is denied.  


REMAND

The Veteran and the evidence of record have raised several different theories of entitlement to service connection for his claimed disabilities.  He asserts that multiple disabilities, including his right ankle, right hip, bilateral knee, neck, and low back disabilities, a bone condition, PN in both upper and lower extremities, bilateral hearing loss, tinnitus and headaches, had their onset in service and are resultant of various injuries.  He further asserts that he currently has bilateral hearing loss and tinnitus that are the result of acoustic trauma in service.  The Veteran contends that his PN in the upper and lower extremities is a result of his exposure to herbicide agents, specifically Agent Orange, during his service in Vietnam.  In a December 2017 evaluation, the Veteran's private treating psychologist opined that his service-connected PTSD could exacerbate his experience of pain or any other physical symptoms because his anxiety could decrease his pain tolerance.   

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded VA examinations in conjunction with his claims for service connection for right ankle, right hip, bilateral knee, low back, and neck disabilities, as well as for a bone condition, headaches, and PN in the upper and lower extremities.  In light of the conflicting evidence outlined below and given the Veteran's presumed exposure to herbicides, VA examinations are warranted to determine the nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159.

Right Ankle

In his written statement received in April 2012, the Veteran stated he had twisted his right ankle during a final "PT" test.  His service treatment records show no relevant complaints, findings, treatment or diagnoses and his August 1966 separation examination reveals clinical evaluation of his lower extremities was normal.  However, an April 2016 VA treatment record shows that he fractured his right ankle in 1949 (prior to service).  Post-service private treatment records indicate the Veteran has a current right ankle disability.  A May 2010 private treatment record shows the Veteran was diagnosed with Achilles tendonitis, right equinus and that the pain had an insidious onset.  A September 2011 private treatment record indicates that he had right heel spur syndrome with bursitis.  Further, the above-mentioned December 2017 evaluation has indicated that any current right ankle pain may be aggravated by the Veteran's service-connected PTSD.  

The Veteran has not been provided a VA examination to specifically address the nature of any right ankle disability and to provide an opinion as to the likelihood that any current right ankle disability had its onset in service, is a result of his service, or any incident therein, to include his in-service injuries, or is proximately caused or aggravated by his service-connected PTSD.  Thus, a VA examination and opinion that addresses this matter must be provided.  

Low Back and Right Hip

In the April 2012 written statement, the Veteran indicated he injured his back in service when equipment fell on him while he was unloading a boat in Vietnam.  The Veteran's sister, in her April 2012 written statement, stated that he had low back pain when he returned home after his discharge.  In a June 2012 written statement, E.B, indicated that he had served with the Veteran in Vietnam as a photo lab specialist, and that they developed and printed air reconnaissance photos taken by the U.S. Air Force in a portable laboratory mounted on a 2 1/2 ton truck.  He said they were under heavy mortar attack in October 1965 when the Veteran jumped from the truck.  He appeared dazed and confused.  He later complained that his lower back was bothering him.  A February 2013 VA mental health treatment record notes the Veteran's history that he injured his back in service in 1965 when an object fell on him and that his back and his hip and right leg were now painful too.  In contrast, private treatment records, as early as August 1991, show the Veteran complained that his back "gave out" on him, and specifically denied any prior history of a back injury.  

The Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses for low back or right hip disabilities.  The Veteran specifically denied any low back or joint problems in an August 1966 report of medical history and clinical evaluation of the spine and lower extremities was normal in the accompanying separation examination.  

Subsequent VA and private treatment records show the Veteran gave a history of a slipped disc in his back in September 1996.  A February 2013 private treatment record shows the Veteran's low back pain radiated into his right hip and knee.  Diagnoses included bilateral spondylolysis at L5 with associated L5-S1 spondylolisthesis, lumbar radiculopathy and degenerative changes at multiple levels.  He continued to receive subsequent treatment for low back and right hip pain.  The above-mentioned December 2017 evaluation has indicated that any current low back and right hip pain may be aggravated by the Veteran's service-connected PTSD.  

The Veteran has not been provided a VA examination to specifically address the nature of any low back or right hip disability and to provide an opinion as to the likelihood that any current low back and right hip disabilities had their onset in service, are a result of his service, or any incident therein, to include his alleged in-service injuries, or are proximately caused or aggravated by his service-connected PTSD.  Thus, a VA examination and opinion that addresses these matters must be provided.  

Bilateral Knees

The Veteran states, in correspondence received in April 2012, that he twisted his left knee in a final "PT" test in service, and that long marches in service exacerbated his weak knees.  He stated that he later reinjured both knees when equipment fell on him while unloading a boat in Vietnam.  In her April 2012 written statement, the Veteran's sister also indicated that he had problems with both knees when he returned home after his discharge.  The Veteran's wife, in an April 2012 written statement indicated that his knees were arthritic when she first met him in 1974.  The June 2012 written statement from E.B. notes the Veteran had problems with both his knees after jumping from the truck in October 1965.  

The Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses, and his August 1966 separation examination report shows that clinical evaluation of the lower extremities was normal.  VA and private treatment records show he complained of right knee pain as early as May 1994 and specifically denied any injury at the time.  X-ray studies revealed minimal osteoarthritis.  He complained of left knee pain of 2 to 3 weeks duration in May 2000.  An April 2011 private treatment record indicates that his bilateral knee pain became progressively worse after he fell off a ladder in December 2010.  In February 2012, he was diagnosed with advanced degenerative joint disease (DJD) of the bilateral knees.  The above-mentioned December 2017 evaluation has also indicated that any current right or left knee pain may be aggravated by the Veteran's service-connected PTSD.  

The Veteran has not been provided a VA examination to specifically address the nature of any bilateral knee disability, to include DJD, and to provide an opinion as to the likelihood that any current bilateral knee disability had its onset in service, is a result of his service, or any incident therein, to include his in-service injuries, or is proximately caused or aggravated by his service-connected PTSD.  Thus, a VA examination and opinion that addresses this matter must be provided.  

Neck

In her April 2012 written statement, the Veteran's wife indicated that he had numbness in his neck when she first met him in 1974.  A July 2012 private neuropsychiatric evaluation noted that he had suffered two head injuries, the first in 1965 when he jumped from a truck under attack in Vietnam, and the second in December 2010, when he fell from a ladder.  

The Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses, and clinical evaluation of his spine during the August 1966 separation examination was normal.  Post service treatment records show the Veteran complained of neck pain as early as February 2000, and received frequent chiropractic treatment for cervical spine pain in 2011 and 2012.  A January 2011 MRI study of the Veteran's cervical spine revealed degenerative changes at multiple levels.  The December 2017 evaluation has indicated that any current neck or cervical spine pain may be aggravated by the Veteran's service-connected PTSD.  

The Veteran has not been provided a VA examination to specifically address the nature of any neck or cervical spine condition and to provide an opinion as to the likelihood that any current neck or cervical spine disability had its onset in service, is a result of his service, or any incident therein, to include his in-service injuries, or is proximately caused or aggravated by his service-connected PTSD.  Thus, a VA examination and opinion that addresses this matter must be provided.  

Bone Condition

In his April 2012 written statement, the Veteran indicates that he felt his arthritis developing while in service.  Again, his service treatment records show no relevant complaints, findings, treatment or diagnoses, and his clinical evaluation for all musculoskeletal systems was normal at the time of his August 1966 separation examination.  Post-service VA and private treatment records show the Veteran had a history of arthritis as early as March 2005, and complained of arthralgias in August 2012.  A June 2012 VA treatment record indicates that an earlier CT scan revealed increased arthritis symptoms over the Veteran's entire body.  That same month, a private neuropsychiatric questionnaire shows the Veteran reported a history of pain for more than 48 years.  An August 2013 private treatment record notes he complained of pain in multiple sites.  Again, the above-mentioned December 2017 evaluation has indicated that any current diffuse arthritic pain may be aggravated by the Veteran's service-connected PTSD.  

The Veteran has not been provided a VA examination to specifically address the nature of any bone condition and to provide an opinion as to the likelihood that any current bone had its onset in service, is a result of his service, or any incident therein, to include his in-service injuries, or is proximately caused or aggravated by his service-connected PTSD.  Thus, a VA examination and opinion that addresses this matter must be provided.  


Headaches

The Veteran's sister, in her April 2012 statement, said the Veteran complained of headaches when he returned home from service.  In her April 2012 statement, the Veteran's wife stated he continued to have headaches when she met him in 1974.  

Although the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses, a June 2012 private neuropsychiatric questionnaire notes the Veteran reported having had 1 to 2 headaches a week for more than 45 years.  A July 2012 private neuropsychiatric evaluation shows he reported having headaches after he jumped from a truck while under attack in Vietnam.  However, a February 2005 private treatment record shows the Veteran gave a history of headaches of 1 year's duration and he reported headaches in a January 2011 private treatment record after having fallen off a ladder in December 2010 that later improved.  

The Veteran has not been provided a VA examination to specifically address the nature of any headache disability and to provide an opinion as to the likelihood that the Veteran's current headaches had their onset in service, are a result of his service, or any incident therein, to include his in-service injuries, or are proximately caused or aggravated by his service-connected PTSD.  Thus, a VA examination and opinion that addresses this matter must be provided.  

PN of the Upper and Lower Extremities

The Veteran alleges that he began to feel numbness in his feet and later in his hands and arms in service.  In April 2012 written statements, his sister states that he complained of numbness in his toes and fingers when he returned home from service and his wife stated that he continued to have numbness in his feet and fingers when they met in 1974.  

Although the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses, post-service VA and private treatment records indicate he complained of numbness and tingling in both hands in February 2000 and had a history of carpal tunnel syndrome (CTS) at that time.  However, a January 2008 private treatment record notes the Veteran complained of numbness and tingling in both hands with no known injury.  He said that his symptoms began 4 years before.  In a June 2012 private neuropsychiatric questionnaire, the Veteran indicated he had a more than 48 year history of feeling tingling or numbness, loss of sensation, paralysis or weakness in any part of his body, indicating that it began in Vietnam in 1965.  

Early onset peripheral neuropathy is a disease associated with exposure to certain herbicide agents that will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  However, for service connection to be granted for early onset peripheral neuropathy, it must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  

The Veteran has not been provided a VA examination to specifically address whether he currently has PN of the upper and lower extremities, to include CTS or an early-onset PN, and, if so, an opinion as to the likelihood that the Veteran's current PN of the upper and/or lower extremities had its onset in service, is a result of his service, or any incident therein, to include his in-service injuries or presumed exposure to herbicide agents, or is proximately caused or aggravated by his service-connected PTSD.  Thus, a VA examination and opinion that addresses this matter must be provided.  

Bilateral Hearing Loss and Tinnitus

In his April 2012 statement, the Veteran states that another soldier dropped a live grenade during basic training and it exploded when the Veteran was behind a retaining wall.  In another, undated statement, the Veteran gives a different account of the incident, claiming that he actually picked the grenade up and threw it before it exploded.  In both accounts he claims that he began to experience tinnitus afterwards.  The Veteran's sister, in her written statement received that same month, said he complained of some hearing loss when he returned home from service.  In his June 2012 written statement, E.B. states the Veteran complained of ringing in his ears immediately after he jumped from the truck in Vietnam and later complained of hearing loss.  

Post-service VA and private treatment records show left ear hearing loss in December 1992, but the Veteran specifically denied tinnitus at that time.  A February 2005 treatment record noted the Veteran's history of hearing loss of 1 year's duration with questionable tinnitus, and a March 2007 VA treatment record noted the Veteran's history of a gradual decline in his hearing over the last 2 to 3 years.  However, a June 2012 private neuropsychiatric questionnaire shows he endorsed a more than 48 year history of hearing difficulties, beginning in 1965 in Vietnam.  An August 2012 VA treatment record shows he complained of continuous ringing in his ears for 45 years since basic training.  

The Veteran underwent a VA audiology examination in May 2013.  The examiner noted the Veteran's history of both in-service and post-service noise exposure in recreational activities, but opined that the Veteran's bilateral hearing loss was not a result of military noise exposure because the military enlistment and separation examinations revealed no standard threshold shift and his complaints of hearing loss were too remote from the time of service to be service-related.  The examiner further indicated that he based the opinion on the normal findings and the Veteran's military occupational specialty (MOS) of petroleum laboratory specialist.  Likewise, the examiner opined that the Veteran's tinnitus was less likely than not caused by military noise exposure because his complaints of tinnitus were too remote from the time of service to be considered service-related and stated that the opinion was based on the normal findings and the Veteran's MOS of petroleum laboratory specialist.  

The Board finds that the May 2013 VA examiner's opinions did not adequately address the Veteran's reports of hearing loss and tinnitus after specific injuries and/or his exposure to loud noises.  Further, the VA audiologist's opinion incorrectly reported the Veteran's MOS.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, another opinion should be obtained on remand.  

PTSD

The Veteran last had a VA examination to fully evaluate his service-connected PTSD in May 2013.  In May 2014, the Veteran contended that his PTSD symptoms alone prevented him from working and later VA and private treatment records and evaluations indicate that his symptoms may have increased in severity.  The issue must be remanded to afford him a contemporaneous VA psychiatric examination to assess the current extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

TDIU

The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased rating claim being remanded, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Evidence of record further reflects that the Veteran receives ongoing VA medical treatment for his disabilities at the Chicago, Illinois, VA Healthcare System.  As evidence of record only includes treatment records dated up to May 2017 from this facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  



Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, obtain all outstanding VA treatment records, including from the Chicago Healthcare System and any affiliated outpatient facilities and clinics, from May 2017 to the present.  

2.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA orthopedic examination by an appropriate VA clinician to determine the etiology of any right ankle, right hip, bilateral knees, low back, neck, and bone condition, to include arthritis, if found to be present.  Any necessary tests and studies must be completed.  The electronic claims file must be made available to the examiner.  

Regarding the right ankle, right hip, bilateral knee, low back, neck, and bone condition, based on review of the pertinent evidence of record (and any tests, studies or examination deemed necessary), the examiner should identify the current diagnoses for these conditions.  If it is determined that the Veteran does not have a diagnosable disability for any alleged body part, then address whether any pain in the associated body part causes functional impairment.  
For any diagnosed disability or any pain causing functional impairment in an associated body part, the examiner should further provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's current right ankle, right hip, bilateral knee, low back, neck or bone disability (or any pain that is shown to cause functional impairment) had its onset in service or is otherwise related to his active duty service or any incident therein, to include his in-service injuries?  

(b)  If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that the Veteran's current right ankle, right hip, bilateral knee, low back, neck, or bone disability (or any pain that is shown to cause functional impairment) is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected PTSD?  

A complete rationale for all opinions must be provided that addresses the various histories in the provided personal statements and post-service treatment records and evaluations outlined above, as well as the Veteran's service treatment records.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must also be afforded a VA neurological examination by an appropriate VA clinician to determine the nature and etiology of any current headache disorder or PN of the upper extremities, including CTS or early-onset PN, or PN of the lower extremities, including early-onset PN, if found to be present.  The electronic claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should identify whether the Veteran has a currently diagnosed headache disorder or PN of either the upper or lower extremities.  If it is determined that the Veteran does not have a diagnosable disability for any of the alleged conditions, then address whether any neurological symptoms (such as numbness) of the alleged disabilities cause functional impairment.  

For any diagnosed disability or any neurological symptom determined to cause functional impairment, the examiner should further provide the following opinions:

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's headache disorder or PN of the upper and lower extremities (or any neurological symptom that is shown to cause functional impairment if a disability is not diagnosed) had its onset in service or is related to his active duty service or any incident therein, to include any injury he sustained jumping from a truck?  

(b)  If the examiner finds the Veteran currently has PN in the upper and/or lower extremities, is it at least as likely as not that the disability (50 percent or better probability), was manifest to a degree of 10 percent or more within a year after the last date the Veteran was exposed to an herbicide agent in Vietnam in August 1966?  

(c)  If the answers to (a) or (b) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that the Veteran's headache disorder or PN of the upper or lower extremities (or any neurological symptom that is shown to cause functional impairment, if a disability is not diagnosed) is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected PTSD.  

A complete rationale for all opinions must be provided that addresses the conflicting submitted statements and treatment records regarding the onset of the Veteran's symptoms outlined above.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  An addendum medical opinion must be obtained from the VA audiologist who conducted the May 2013 examination for bilateral hearing loss and tinnitus, or if the examiner is unavailable, another clinician with sufficient experience and expertise.  Another examination of the Veteran must be performed only if deemed necessary by the clinician providing the opinion.  The electronic claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, the examiner should provide the following opinions:  
Is it at least as likely as not that the Veteran's current bilateral hearing loss and/or tinnitus (50 percent or better probability) had its onset in service, was manifest to a degree of 10 percent or more within a year of the Veteran's discharge, or is related to his active duty service or any incident therein, to include any injury he sustained jumping from a truck, or, military noise exposure including an exploding hand grenade during basic training, or a mortar attack in Vietnam?  

A complete rationale for all opinions must be provided that addresses the conflicting submitted statements and treatment records regarding the onset of the Veteran's symptoms as well as the circumstances of his alleged injuries as outlined above.  The opinions must further address the Veteran's proper MOS as a photo lab specialist and his reported military noise exposure, as well as his post-service noise exposure.  

If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Schedule the Veteran for a VA psychiatric examination with a clinician with appropriate expertise in order to ascertain the severity of his PTSD.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.  

6.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any of the benefits remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


